Citation Nr: 1226304	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  08-19 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for rheumatoid arthritis of the hands.

2.  Whether new and material evidence has been received to reopen service connection for bilateral pes planus.

3.  Entitlement to an initial rating in excess of 10 percent for hidradenitis suppurativa.

4.  Entitlement to an increased (compensable) rating for keloid of the right breast.

5.  Entitlement to an increased rating for hypopigmented keloid of the right lower extremity, in excess of 0 percent prior to September 13, 2011, and in excess of 10 percent from September 13, 2011.

6.  Entitlement to an increased rating in excess of 10 percent for atopic dermatitis.

7.  Entitlement to an increased rating in excess of 10 percent for left knee chondromalacia patella.

8.  Entitlement to an increased rating in excess of 10 percent for right knee chondromalacia patella.

9.  Entitlement to an initial rating for major depressive disorder with anxiety disorder and posttraumatic stress disorder (PTSD) symptoms, in excess of 30 percent prior to January 29, 2009, and in excess of 50 percent from January 29, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1998 to August 2002, and from February 2003 to May 2004.

These matters come before the Board of Veterans' Appeals (BVA or Board) from February 2006 and November 2007 RO decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Although the RO declined to reopen service connection in the February 2006 rating decision, the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claims accordingly.

A claim for a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that the Veteran has indicated that she is currently employed as a postal worker.

The issue of service connection for bilateral carpal tunnel syndrome has been raised by the record (in the Veteran's August 2006 statement) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  A RO rating decision in December 2004 denied service connection for rheumatoid arthritis of the hands and bilateral pes planus, finding no current disability of rheumatoid arthritis and that bilateral pes planus preexisted service and was not aggravated by service.

2.  Since the December 2004 RO decision denying service connection for rheumatoid arthritis of the hands and bilateral pes planus, the additional evidence that was not previously considered is cumulative, does not relate to an unestablished fact necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claims.

3.  For the entire initial rating period, the Veteran's service-connected hidradenitis suppurativa involved at the most 5 percent but less than 20 percent of the total body surface, and was not manifested by any deep, unstable, or painful scars, and systemic therapy was not required.

4.  The Veteran's keloid, right breast, is non-tender and has not resulted in any limitation of function for any period.

5.  Prior to September 13, 2011, the Veteran's service-connected hypopigmented keloid, right lower extremity, involved less than 5 percent of the total body surface, and was not manifested by any deep, unstable, or painful scars, and systemic therapy was not required.

6.  From September 13, 2011, the Veteran's service-connected hypopigmented keloid, right lower extremity, did not involve 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, and did not require systemic therapy; three or four unstable or painful scars were not shown.

7.  For the entire increased rating period, the Veteran's atopic dermatitis did not involve 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, and did not require systemic therapy.

8.  For the entire increased rating period, the Veteran's left knee disability was manifested by functional impairment comparable to limitation of left knee flexion to no less than 120 degrees and full extension; left knee degenerative changes have not been noted by X-rays.

9.  For the entire increased rating period, the Veteran's right knee disability was manifested by functional impairment comparable to limitation of right knee flexion to no less than 120 degrees and full extension; right knee degenerative changes have not been noted by X-rays.

10.  Prior to January 29, 2009, the Veteran's service-connected psychiatric disability was manifested by moderate occupational and social impairment with reduced reliability and productivity due to a guarded affect, conversational abnormality, concentration problems, depressed mood, poor insight and judgment, and difficulty establishing and maintaining relationships.

11.  From January 29, 2009, the Veteran's service-connected psychiatric disability was manifested by occupational and social impairment with reduced reliability and productivity due to depressed mood, sleep problems, anger, anxiety, and panic attacks more than once a week productive of no more than, and difficulty establishing and maintaining relationships.  


CONCLUSIONS OF LAW

1.  The December 2004 RO decision which denied service connection for rheumatoid arthritis of the hands and bilateral pes planus is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence not having been received, the claims of service connection for rheumatoid arthritis of the hands and bilateral pes planus are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for an initial rating in excess of 10 percent for hidradenitis suppurativa have not been met in any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800-7806, 7813 (from August 30, 2002 through October 22, 2008); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7806, 7813 (2011).

4.  The criteria for a compensable rating for keloid, right breast, have not been met in any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800-7806 (from August 30, 2002 through October 22, 2008); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7806 (2011).

5.  The criteria for a compensable rating for hypopigmented keloid, right lower extremity, prior to September 13, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800-7806 (from August 30, 2002 through October 22, 2008); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7806 (2011).

6.  The criteria for a rating in excess of 10 percent for hypopigmented keloid, right lower extremity, from September 13, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7806 (2011).

7.  The criteria for a rating in excess of 10 percent for atopic dermatitis have not been met in any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800-7806 (from August 30, 2002 through October 22, 2008); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7806 (2011).

8.  The criteria for a rating in excess of 10 percent for left knee chondromalacia patella have not been met for the entire increased rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2011).

9.  The criteria for a rating in excess of 10 percent for right knee chondromalacia patella have not been met for the entire increased rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2011).

10.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 50 percent for major depressive disorder with anxiety disorder and PTSD symptoms, prior to January 29, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2011).

11.  The criteria for an initial rating in excess of 50 percent for major depressive disorder with anxiety disorder and PTSD symptoms, for any period, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in October 2004, August 2006, October 2006, August 2007, and July 2008 the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of the disabilities on appeal and the effect that the service-connected disabilities have on employment.  Vazquez-Flores v. Shinseki, 
24 Vet. App. 94 (2010).  The June 2005 letter contains the information required by Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding reopening new and material claims.  In the August 2006  letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As complete VCAA notice was not completed prior to the initial AOJ adjudication of the claims, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claims such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records.  The Veteran has undergone VA examinations that have addressed the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations have described the Veteran's service-connected disabilities in sufficient detail so that the Board is able to fully evaluate the claimed disabilities.  For these reasons, the Board finds that VA's duty to assist has been fulfilled.  

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 


New and Material Evidence - Legal Criteria

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening Service Connection for Rheumatoid Arthritis of the Hands

In a December 2004 rating decision, the RO denied service connection for rheumatoid arthritis of the hands, finding no current disability.  The Veteran was properly notified of the December 2004 rating decision, did not appeal, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The evidence of record at the time of the December 2004 RO decision included the Veteran's service treatment records and a November 2004 VA examination.  In the December 2004 RO decision, the RO denied service connection for rheumatoid arthritis of the hands on the basis that no such disability had been clinically diagnosed.

Evidence associated with the claims file subsequent to December 2004 does not reveal a diagnosis (current disability) of rheumatoid arthritis of the hands.  In fact, an October 2005 VA examiner noted that despite numerous evaluations in rheumatology and orthopedics, no rheumatology disorder had been noted.  The Board further observes that no such disability was noted on the January 2009 and November 2011 VA examinations.  

The Board finds that in this case the evidence that is new is not material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  The record is still absent for any diagnosis of rheumatoid arthritis of the hands.  A service connection claim requires, at a minimum, medical evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As a result, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  Accordingly, the evidence received since the December 2004 denial is not new and material, and reopening of service connection for rheumatoid arthritis of the hands is not warranted.

Reopening Service Connection for Bilateral Pes Planus

In a December 2004 rating decision, the RO denied service connection for bilateral pes planus, finding it preexisted service and was not aggravated by service.  The Veteran was properly notified of the December 2004 rating decision, did not appeal, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The evidence of record at the time of the December 2004 RO decision included the Veteran's service entrance examinations from both periods of active service that had noted mild bilateral pes planus upon entrance.  In the December 2004 RO decision, the RO denied service connection for bilateral pes planus on the basis that the Veteran's preexisting pes planus had not worsened or been aggravated by either period of active service.

Evidence associated with the claims file subsequent to the December 2004 RO decision includes the Veteran's August 2006 statement concerning her belief that her bilateral pes planus was aggravated by service.

The Board finds that in this case the evidence that is new is not material evidence upon which the claim may be reopened.  Cox, 5 Vet. App. 95.  The evidence added to the claims file subsequent to December 2004 does not provide evidence that it did not preexist service, or of in-service injury, of worsening of pes planus in service, or even of worsened symptoms of pes planus during service, nor does it include a medical opinion with any tendency to show that the Veteran's pre-existing bilateral pes planus was aggravated by service.  See Smith v. West, 12 Vet. App. 312 (1990) (holding that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened).  The August 2006 statement made by the Veteran concerning the aggravation of pre-existing bilateral pes planus is duplicative of assertions made earlier by the Veteran.

In sum, none of the evidence received since December 2004 rating decision denial of service connection for bilateral pes planus constitutes competent evidence that the Veteran's preexisting bilateral pes planus either did not preexist service or was aggravated (permanently worsened in severity) by service.  As a result, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  Accordingly, the evidence received since the denial of the claim in December 2004 is not new and material, and reopening of service connection for bilateral pes planus is not warranted.

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing a veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must also be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating for Hidradenitis Supportiva

A February 2006 rating decision granted service connection for hidradenitis supportiva and assigned a 10 percent rating under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7813-7806.  The Veteran contends generally that a 10 percent disability rating does not represent the severity of this disability.

The Board notes that, during the pendency of the appeal, the applicable rating criteria for skin disorders were amended, effective October 2008.  The October 2008 revisions are only applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  However, the Board notes that the RO referenced the October 23, 2008 changes in various RO decisions and the Board will evaluate the Veteran's claim under both the criteria in the VA Schedule for Rating Disabilities in effect at the time of the filing of the claim and the regulations in effect as of October 23, 2008, in order to ascertain which version would accord the highest rating.  The rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during an appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.71a to the period on or after the effective dates of the new regulations.

With regard to applying the diagnostic criteria in effect at the time of the filing of the Veteran's claim, or prior to October 23, 2008, the Board notes that Diagnostic Code 7813 provides ratings for dermatophytosis (or ringworm) in various locations on the body, including the body (tinea corporis), the head (tinea capitis), the feet (tinea pedis), the beard (tinea barbae), the nails (tinea unguium), and the inguinal area, also known as jock itch (tinea cruris).  Diagnostic Code 7813 provides that dermatophytosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118 (2008).

At a November 2005 VA skin examination, the Veteran complained of boils under her arms and in her groin and buttocks.  Examination revealed scattered papules in the axillae, and some nodules in the vaginal area and inguinal creases, present in approximately 3 percent of the nonexposed body surface area.  

At a January 2009 VA examination, the Veteran stated that she would use a topical cream to handle the boils.  The examiner noted that the area affected was greater than 5 percent but less than 20 percent.  At a September 2011 VA examination, there was no systemic manifestation of any skin condition and no functional impact from the skin condition.

In this case, the affected area does not involve the head, face, or neck but rather, the axillae, groin, and buttocks.  Diagnostic Code 7800 evaluates disfigurement of the head, face, or neck.  As such, Diagnostic Code 7800 is not applicable to the Veteran's claim for an increased evaluation for hidradenitis supportiva.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Diagnostic Code 7801 evaluates scars that are not located on the head, face, or neck, that are deep or that cause limited motion.  There is no medical evidence of record reflecting that the Veteran's hidradenitis supportiva results in scars that cause limited motion or are deep.  As such, an increased evaluation is not warranted under this diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Diagnostic Codes 7802-7804 provide a maximum 10 percent rating and are not for application.  38 C.F.R. § 4.118, Diagnostic Codes 7802-7804 (2008).

Diagnostic Code 7805 evaluates scars, other, based upon limitation of function of the affected part.  As there is no competent evidence of record reflecting that the Veteran's hidradenitis supportiva results in limitation of function, an increased evaluation is not warranted under this diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Diagnostic Code 7806 provides that a 10 percent rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation will be assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed area is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation will be assigned for dermatitis that covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or with constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118 (2008).

VA examiners have noted that less than 20 percent of the Veteran's entire body is affected by this disability.  Accordingly, a rating in excess of 10 percent under Diagnostic Code 7806 is not warranted.

With regard to applying the diagnostic criteria in effect as of October 23, 2008, the Board notes that Diagnostic Code 7800 evaluates scars or disfigurement of the head, face, or neck.  As such, Diagnostic Code 7800 is not applicable to the Veteran's claim.  38 C.F.R. § 4.118 (2011).

Diagnostic Code 7801 evaluates scars that are not located on the head, face, or neck, that are deep or that cause limited motion.  As noted above, there is no medical evidence of record reflecting that the Veteran's hidradenitis supportiva results in scars that cause limited motion or that are deep.  As such, an increased evaluation is not warranted under this diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2011).

Diagnostic Code 7802 assigns a maximum 10 percent rating and is not for application.  38 C.F.R. § 4.118 (2011).

Diagnostic Code 7804 provides a 10 percent evaluation for one or two scars that are unstable or painful.  A 20 percent evaluation is assigned for three or four scars that are unstable or painful.  A 30 percent evaluation is assigned for five or more scars that are unstable or painful.  As a finding of three or four scars that are unstable or painful has not been shown, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 7804.  38 C.F.R. § 4.118 (2011).

Diagnostic Code 7805 provides that scars should be evaluated for any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate diagnostic code.  With regard to applying the remaining diagnostic codes relating to the skin, the Board finds that there are no other diagnostic code sections which are relevant to this claim or under which the Veteran might receive a rating in excess of 10 percent for this condition.  See 38 C.F.R. § 4.118, Diagnostic Codes 7807-7833 (2011).

Diagnostic Code 7806 provides a 10 percent rating for dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, and 30 percent for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118 (2011).  As noted, VA examiners have indicated that less than 20 percent of the Veteran's entire body is affected by this condition.  Accordingly, a rating in excess of 10 percent under Diagnostic Code 7806 is not warranted.

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what she observes or experiences concerning this disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  She is generally not competent to identify a specific level of disability of skin disability according to the appropriate diagnostic code, although lay testimony as to specific criteria or symptoms may serve as support for findings that certain criteria are met toward a specific level of disability. 

Such competent evidence concerning the nature and extent of the Veteran's skin disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's skin disability is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.  

As such, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's skin disability for any period.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit favorable determinations.  Accordingly, an initial rating in excess of 10 percent for hidradenitis suppurativa is not warranted for any period.  38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Keloid, Right Breast

A December 2004 rating decision granted service connection for keloid, right breast, and assigned a noncompensable (0 percent) rating under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7899-7805.  The Veteran's increased rating claim was received in June 2005.  The Veteran contends generally that a noncompensable (0 percent) disability rating does not represent the severity of this disability.  

At a September 2007 VA examination a 1.5 centimeter by 4.5 centimeters scar was noted on the anterior surface of the right breast.  There was no tenderness on palpation, no adherence to underlying tissue, and no limitation of any function of any affected part.  

A January 2009 VA examination noted two hyperpigmented scars measuring .5 centimeters located on the right breast.  There was no tenderness on palpation, no adherence to underlying tissue, and no limitation of any function of any affected part.

Having reviewed the evidence, the Board finds that, for the entire rating period under appeal, the Veteran's right breast keloid is not shown to be unstable, tender, painful on objective demonstration, or productive of any limitation of function.  As such, a compensable evaluation under Diagnostic Codes 7800-7805 (under the old or new criteria) is not warranted for any period.  For these reasons, the preponderance of the evidence is against the claim for a compensable disability rating for service-connected right breast keloid disability for any period, and the benefit of the doubt rule is not applicable.  38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Hypopigmented Keloid, Right Lower Extremity

An August 2002 rating decision granted service connection for hypopigmented keloid, right lower extremity, and assigned a noncompensable rating.  An October 2011 RO decision increased the rating for this disability to 10 percent, effective September 13, 2011.

At a September 2007 VA examination the Veteran reported that she had had a sore on the right lower leg since 1998.  A scar on the right lower extremity was 1 centimeter by 2 centimeters.  There was no tenderness, no adherence to underlying tissue, and no limitation of function affected.

At a September 2011 VA examination, the right lower extremity scar was one inch by two centimeters and was painful.  The scar was not unstable and had no functional impact.

As for prior to September 13, 2011, as less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, has not been shown, a 10 rating is not warranted under Diagnostic Code 7806.  Further, as the right lower extremity scar was not tender, or manifesting any limitation of function, a compensable rating under Diagnostic Codes 7800-7805 is not warranted.

As for the time period from September 12, 2011, in order to obtain a rating of 30 percent the evidence must show that the skin disability involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).  Such has not been shown.

Further, while Diagnostic Code 7804 provides a 20 percent evaluation is assigned for three or four scars that are unstable or painful, no unstable scars were shown, and only one scar is part of this particular disability, and a rating in excess of 10 percent is not warranted.  For these reasons, the preponderance of the evidence is against the claim for a rating in excess of 10 percent for service-connected hypopigmented keloid of the right lower extremity for any period, and the benefit of the doubt doctrine is not applicable.  38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Atopic Dermatitis

The Veteran's atopic dermatitis is currently rated as 10 percent disabling under the provisions of Diagnostic Code 7806.

At the November 2005 VA examination the Veteran reported eczema of the chest, breast, and intermittently on her arms and legs.  The examiner said it affected 4 percent of the body area and 0 percent of the arms and legs, as those areas were clear on examination.

At a September 2011 VA skin examination the examiner indicated that the Veteran had less than 5 percent of the body affected by eczema.

In order to obtain a rating of 30 percent this disability the evidence must show that the Veteran's atopic dermatitis disability involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).  As VA examiners have noted that the Veteran's atopic dermatitis disability involves less than 5 percent of the body affected, a rating in excess of 10 percent is not warranted for any period.  For these reasons, the preponderance of the evidence is against the claim for a rating in excess of 10 percent for service-connected atopic dermatitis for any period, and the benefit of the doubt doctrine is not applicable.  38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Left Knee Chondromalacia Patella

An August 2002 rating decision granted service connection for bilateral chondromalacia patella, and assigned a noncompensable rating under the provisions of Diagnostic Codes 5299-5260.  38 C.F.R. § 4.71a.  A November 2007 RO decision increased the rating for left knee chondromalacia patella to 10 percent, effective August 28, 2006.

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a.

Standard motion of a knee is from 0 degrees extension to 140 degrees flexion.  
38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent evaluation is for application where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees, and a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 pertains to limitation of leg extension.  Under that Code section, a 10 percent evaluation is for application where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  
38 C.F.R. § 4.71a.  

As for Diagnostic Code 5257, a 10 percent rating contemplates slight knee impairment due to recurrent subluxation or lateral instability.  A 20 percent rating contemplates moderate impairment due to recurrent subluxation or lateral instability, and a maximum 30 percent rating is warranted for severe impairment of the knee.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5258, a 20 percent evaluation, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5262, a 20 percent evaluation is for assignment for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent evaluation is for assignment with marked knee or ankle disability.  
38 C.F.R. § 4.71a.

VAOPGCPREC 9-2004 interprets that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.

Further, regarding the question of entitlement to separate evaluations, VAOPGCPREC 23-97 interprets that a claimant who has arthritis and instability of the knee may, in some circumstances, be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 9-98.

The Veteran has undergone VA examinations of the left knee in September 2007, January 2009, and September 2011.  The examinations have revealed diagnoses of left knee chondromalacia patella.

Following a review of the medical records, the Veteran's left knee flexion is to no less than 120 degrees, and the evidence has shown full left knee extension.  Based on the above findings, the criteria are not met for the next-higher rating, 20 percent, under Diagnostic Code 5260 or 5261, at any time during the rating period on appeal.  In so finding, the Board has considered additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); Burton v. Shinseki, 25 Vet. App. 1 (2011).  While examiners have noted that the Veteran has left knee pain upon motion, examiners have also noted that the Veteran had no additional limitation of motion after repetitions of left knee range of motion.  In short, the findings do not indicate a disability picture comparable to having left knee flexion limited to 30 degrees or left knee extension limited to 15 degrees as is necessary in order to achieve a 20 percent evaluation under Diagnostic Code 5260 or 5261.

The Board acknowledges VAOPGCPREC 9-2004 where it was interpreted that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, in the present case, the medical findings previously discussed do not establish loss of either left knee flexion or left knee extension to a compensable degree, and separate evaluations pursuant to VAOPGCPREC 9-2004 are not appropriate.

The Board notes that objective findings of left knee instability have not been shown.  As such, a separate rating for instability under Diagnostic Code 5257 is not for application.  38 C.F.R. § 4.71a; VAOPGCPREC 23-97.

It is neither contended nor shown that the Veteran's service-connected disability involves dislocated semilunar cartilage (Diagnostic Code 5258 or impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Therefore, Diagnostic Codes  5258, 5262, and 5263 are not for application in this case. 

In sum, a rating in excess of 10 percent for left knee chondromalacia is not warranted.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Right Knee Chondromalacia Patella

An August 2002 rating decision granted service connection for bilateral chondromalacia patella, and assigned a noncompensable rating under the provisions of Diagnostic Codes 5299-5260.  38 C.F.R. § 4.71a.  A November 2007 RO decision increased the rating for right knee chondromalacia patella to 10 percent, effective August 28, 2006.

The Veteran has undergone VA examinations of the right knee in September 2007, January 2009, and September 2011.  The examinations have revealed diagnoses of right knee chondromalacia patella.

Following a review of the medical records, the Veteran's right knee flexion is shown to be no less than 120 degrees, and the evidence has shown full right knee extension.  Based on the above findings, the criteria are not met for the next-higher rating, 20 percent, under either Diagnostic Code 5260 or 5261, at any time during the rating period on appeal.  In so finding, the Board has considered additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca, 8 Vet. App. at 206-07; Burton, 25 Vet. App. 1.  While examiners have noted that the Veteran has right knee pain upon motion, examiners have also noted that the Veteran had no additional limitation of motion after repetitions of right knee range of motion.  In short, the findings do not indicate a disability picture comparable to having right knee flexion limited to 30 degrees or right knee extension limited to 15 degrees as is necessary in order to achieve a 20 percent evaluation under Diagnostic Code 5260 or 5261.

Medical findings previously discussed do not establish loss of either right knee flexion or right knee extension to a compensable degree, and separate evaluations pursuant to VAOPGCPREC 9-2004 are not appropriate.

The Board notes that objective findings of right knee instability have not been shown.  As such, a separate rating for instability under Diagnostic Code 5257 is not for application.  38 C.F.R. § 4.71a; VAOPGCPREC 23-97.

It is neither contended nor shown that the Veteran's service-connected disability involves dislocated semilunar cartilage (Diagnostic Code 5258 or impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Therefore, Diagnostic Codes  5258, 5262, and 5263 are not for application in this case. 

The Board finds highly probative the competent evidence concerning the nature and extent of the Veteran's disability of the knees that has been provided by the medical personnel who have examined her during the current appeal.  The medical findings directly address the criteria under which knee disability is evaluated.  In this regard, VA examiners have specifically indicated, for example, that, contrary to assertions by the Veteran, the Veteran's knees had no objective findings of instability.  The Board finds the VA examinations and treatment records to be the most probative evidence with regard to whether a rating in excess of 10 percent is warranted, including the question of whether a separate 10 percent rating for instability is warranted.  

The Board has been mindful of the "benefit-of-the-doubt" rule; however, in this case a preponderance of the evidence is against the claim for a higher rating, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Psychiatric Disability

A February 2006 rating decision granted service connection for depression and assigned a 10 percent rating, effective June 2, 2005.  A July 2008 RO decision increased the rating for psychiatric disability (characterized as depressive disorder with anxiety disorder and posttraumatic stress disorder symptoms) to 30 percent, effective June 2, 2005.  A March 2009 RO decision increased the rating for psychiatric disability to 50 percent disabling, effective January 29, 2009, thus creating a "staged" rating of 30 percent prior to January 29, 2009, and 50 percent from that date.

Diagnostic Code 9434 addresses major depressive disorder.  Under that code, a 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating for major depressive disorder is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating for major depressive disorder is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating for major depressive disorder is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

To adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's Global Assessment of Functioning (GAF) scale scores and the enumerated factors listed in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in Diagnostic and Statistical Manual of Mental Disorders, 4th ed (DSM-IV).

GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

Evidence of record that is most probative of the degree of impairment caused by the psychiatric disability for the period prior to January 29, 2009 includes a November 2005 VA psychiatric examination revealing that the Veteran reported decreased mood, anhedonia, sleep, interest, energy, and concentration.  The diagnoses included major depressive disorder and an anxiety disorder; the GAF was 55.  A September 2006 VA treatment record noted that the Veteran was agitated and had a pessimistic mood; the GAF was 57.  An August 2007 VA record noted that the Veteran had a guarded affect and was agitated.  Her mood was pessimistic and her speech was loud and threatening in tone.  Her insight and judgment were evaluated as poor.

For the period prior to January 29, 2009, the Veteran's service-connected psychiatric disability resulted occupational and social impairment with reduced reliability and productivity due to a guarded affect, conversation abnormality, concentration problems, depressed mood, and poor insight and judgment.  The Veteran's GAF scores were 55 and 57, which reflect essentially moderate depression  symptoms (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2011).  Resolving reasonable doubt in the Veteran's favor, the Board finds that, for the period prior to January 29, 2009, Veteran's service-connected psychiatric disability more nearly approximated the criteria for an initial rating of 50 percent, but no higher.  38 C.F.R. §§ 4.3, 4.7. 

As for the rating period from January 29, 2009, the January 29, 2009 VA mental health examination noted that the Veteran had indicated that her medications (Trazedone and Prozac) had little effect.  The Veteran's mood was depressed and she was tearful throughout the interview.  The Veteran reported sleep problems and reported having nightmares 2-3 times a week.  She denied hallucinations and delusions, but did admit to suicidal thoughts without plan or intent.  Memory was normal, and the GAF was 55.

At an August 2011 VA mental disorders examination, the Veteran indicated that she liked to spend time alone and would sometimes see her mother.  She reported that she was working full-time at the post office and had some anger problems at work.  Symptoms noted were depressed mood, anxiety, panic attacks more than once a week, disturbance of mood and motivation, difficulty in establishing relationships, and difficulty in adapting to stressful circumstances.  The diagnoses included depressive disorder and PTSD; the GAF was 51.  The examiner stated that the Veteran's service-connected psychiatric disability was best summarized as resulting in occupational and social impairment with reduced reliability and productivity.

The August 2011 VA mental health examiner noted that the Veteran's service-connected psychiatric symptoms were overall productive of occupational and social impairment resulting in reduced reliability and productivity, which mirrors the schedular rating criteria language for a 50 percent rating under Diagnostic Code 9434.  While the Veteran had anger problems complained of sleep difficulty, symptoms such as obsessional rituals which interfere with routine activities, illogical speech, near-continuous panic or depression affecting the ability to function independently, impaired impulse control, and neglect of personal appearance and hygiene have not been shown, as required for a 70 percent rating under Diagnostic Code 9434.  Although the Veteran indicated thoughts of suicide, she indicated that she had no such plan or intent.  The Veteran's GAF score was 51, which reflects essentially moderate depression  symptoms (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130.  As such, the preponderance of the evidence is against an initial staged rating in excess of 50 percent for psychiatric disability for any period on appeal.

In this case, the Board finds that, for the entire period of rating appeal, there is not such an approximate balance of the positive evidence and the negative evidence to permit a rating in excess of 50 percent.  

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the schedular rating criteria contemplate the symptoms and impairment caused by the Veteran's service-connected disability of the knees.  The criteria specifically provide for ratings based on limitation of motion, including due to pain and other limiting orthopedic factors.  The service-connected left and right knee disability rating criteria specifically provide for ratings based on the presence of painful arthritis and limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  

The Board also finds that the symptomatology and impairment caused by the Veteran's major depressive disorder is specifically contemplated by the schedular rating criteria.  The schedular rating criteria, Diagnostic Code 9434, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's psychiatric disorder has manifested symptoms such as a depressed mood and concentration problems, part of or similar to symptoms listed under the schedular rating criteria.  The schedular rating criteria specifically include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria. Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2011).  Additionally, the Board has considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disorder.

As for the service-connected skin disabilities, the Board finds that the schedular rating criteria contemplate the specific findings or limitations and impairment caused by those disabilities.  The rating criteria specifically provide for ratings based on the presence of such symptoms as painful scars and limitation of function of the affected areas.

Because the schedular rating criteria is adequate to rate the Veteran's service-connected disabilities, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).


ORDER

New and material evidence not having been received, the appeal to reopen service connection for rheumatoid arthritis of the hands is denied.

New and material evidence not having been received, the appeal to reopen service connection for bilateral pes planus is denied.

An initial rating in excess of 10 percent for hidradenitis suppurative is denied.

An increased (compensable) rating for keloid, right breast, is denied.

An increased rating for hypopigmented keloid, right lower extremity, in excess of 0 percent, prior to September 13, 2011, and in excess of 10 percent from September 13, 2011, is denied.
	(CONTINUED ON NEXT PAGE)


A rating in excess of 10 percent for atopic dermatitis is denied.

A rating in excess of 10 percent for left knee chondromalacia patella is denied.

A rating in excess of 10 percent for right knee chondromalacia patella is denied.

An initial rating for major depressive disorder with anxiety disorder and PTSD symptoms of 50 percent prior to January 29, 2009 is granted; an initial rating in excess of 50 percent for the entire rating period is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


